Cole, J.
We think that chap. 97, Laws of 1858, does not apply to actions for trespass to real, estate. It provides that the defendant may, at any time before trial or verdict, serve upon the plaintiff an offer in writing to allow judgment to be taken against him for the sum, or property, or to the effect, therein specified, with costs. If the plaintiff refuse to accept the offer, and fail to obtain a more favorable judgment, he cannot recover costs, but must pay defendant’s costs from the time of the offer. This law was undoubtedly intended as an amendment of the provisions of the code corresponding to sections 16 and 17, chap. 140, R. S. And upon referring to those provisions it will be seen that they relate expressly to actions arising upon contract.
By the Court. — The order of the circuit court is affirmed.
*489A motion for a rehearing was disposed of as follows: